Title: To Thomas Jefferson from Littleton W. Tazewell, 14 February 1800
From: Tazewell, Littleton W.
To: Jefferson, Thomas



Sir;
Kings mill. feby. 14. 1800.

A variety of circumstances have prevented my receiving your letter of the 30th. of October ‘til now—Being well convinced that the several instalments of the debt due to Mr. Welch by yourself Mr. Skipwith and Mr. Eppes would be paid so soon after they became due as your several exertions and convenience would permit, I have forborne mentioning this debt either to yourself or the other gentlemen—I will only observe to you at present, that I am directed to invest all sums which I may receive for Mr. Welch in Stock of the United States, this article is now expectedly low, and every reason exists to induce a belief, that should the existing differences with France be happily terminated, a considerable rise in its value will immediately take place—Hoping and believing as I do that this desired event will speedily take place, I can but consider it as a duty I owe the gentle  man I represent, to make the largest purchase I can possibly before the expected augmentation of price may happen—And urged by this motive only I will take the liberty to solicit the payment of the sum now due at the most early day your interests will permit—.
Accept Sir my grateful thanks for your sentiments of esteem and your offer of assistance—To merit and enjoy any portion of that regard which my deceased father received from you will constitute a great part of my happiness—The desire of obtaining it is the only claim however I have to entitle me to the enjoyment—Since to render to patriotism to virtue and to talents their merited tribute of service should ever be considered as the satisfaction of a just claim and not the creation of an obligation—Happy should I be if fortune should ever enable me to verify to you with how much pleasure I should discharge the demand.
I am very respectfully your obdt. servt.

Littn: W Tazewell

